DETAILED ACTION
Acknowledgements
This action is in response to Applicant’s filing on Oct. 7, 2022, and is made Final. This action is being examined by James H. Miller, who is located in Dallas, Texas, in the central time zone (CST), and who can be reached by email at James.Miller1@uspto.gov or by telephone at (469) 295-9082. 
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. Examiner is available for interviews, generally: M–F, 10 a.m.–4:00 p.m., CST.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
The status of claims is as follows: 
Claims 1–24 are now pending and examined with Claims 1, 9, and 17 in independent form.
No Claims are amended.
Claim 25 is cancelled.
No Claims are added.
 Response to Amendment
Applicant's Amendment has been reviewed against Applicant’s Specification filed May 18, 2020, [“Applicant’s Specification”] and accepted for examination. No new matter was entered. 
Applicant's Amendment to address objections to Applicant’s Specification has been reviewed and has overcome each and every objection to Applicant’s Specification previously set forth in the Non-Final Office Action mailed Jul. 7, 2022, [“Non-Final Office Action"]. The objection to Applicant’s Specification is withdrawn. Applicant's Amendment to the Specification is acknowledged and entered.
Applicant's Amendment to cancel Claim 25 has rendered moot the claim interpretations under § 112(f) and corresponding rejections under §§ 112(a), (b). The rejection of Claim 25 under §§ 112(a), (b) is withdrawn.

Response to Arguments
Drawing Objections
Applicant argues that they have complied with 37 CFR 1.84(p)(4) because the reference characters are from different drawings (figures) not the same view. Applicant’s Reply at *15. Thus, Applicant requests reconsideration of the drawing objection. Id. Applicant’s argument is not persuasive. “Views” as averred by Applicant are “Figures.” See, e.g., 37 CFR 1.84(u) (“View numbers must be preceded by the abbreviation “FIG.”). Nevertheless, “the same reference character must never be used to designate different parts,” as here.  37 CFR 1.84(p)(4). The drawing objection is maintained. Examiner is further confused by a replacement sheet, Fig. 2, when Applicant is arguing reconsideration. Examiner is unable to determine what changed in the replacement sheet or why one was necessary.  The entry of the replacement drawings is therefore denied pending an annotated sheet and explanation.
35 U.S.C. § 101 Argument
	Applicant argues that the § 101 rejection “is based on an improper oversimplification of the claimed subject matter.” Applicant’s Reply at *16. Next, Applicant recites Independent Claim 1 (unamended) and avers, “the claimed subject matter is not simply directed to an abstract idea, but rather to a novel and practical application of predicting outcomes of customer support cases using trained case prediction models—which are trained based on specific types of features extracted from case records of unresolved customer support cases—and performing customer support actions based on the predictions.” Id. at *16–7. Applicant's arguments is conclusory and fails to comply with 37 CFR 1.111(b) because it amounts to a general allegation that the claims define an eligible invention without specifically pointing out how the language of the claims support Applicant’s assertion. 
On the merits, the claims recite an exception and merely use a computer to implement it. “Such functional claim language, without more, is insufficient for patentability under our law.” Int'l Bus. Machines Corp. v. Zillow Group, Inc., 50 F.4th 1371, 1381 (Fed. Cir. 2022) (precedential) (citing Intell. Ventures I LLC v. Cap. One Fin. Corp., 850 F.3d 1332, 1342 (Fed. Cir. 2017) (“[T]he claim language here provides only a result-oriented solution, with insufficient detail for how a computer accomplishes it. Our law demands more.”).

35 U.S.C. § 103 Argument
Applicant argues the cited prior art fails to teach, suggest, or disclose, “extract, from the case record, a set of features corresponding to the unresolved customer support case, wherein the set of features comprises a set of categorical features and a set of textual features," as recited by independent Claim 1.” Applicant’s Reply at *18.  Specifically, the cited portions of prior art Chatterley merely disclose extracting a set of categorical features but not as claimed, a set of textual features. Id. Applicant’s argument is not persuasive for the reasons here and in the § 103 rejection below. Chatterjee discloses extracting a set of textual features, as claimed. Non-Final Act * 24. Applicant is likely ascribing an uncommon or different meaning to “textual features” than one of ordinary skill in the data science arts and appears to overlook explanation citing to Chatterley, ¶¶ [0001], 0022], [0070],and Fig. 1E, in the Non-Final Office Action. Id. 
Applicant’s Specification does not otherwise define “textual features,” MPEP § 2111.01(IV), but explains that “textual features” are extracted “from [the] case record for [the] customer support case.” Spec, Fig. 5C, step 546 and associated text ¶ [0096].  The “data engineering pipeline 222 is equipped with automatic data type detection and transformation, which is capable of handling textual, categorical, and temporal (e.g., date/time) features, among others. For example, natural language processing techniques may be applied to process textual features.” Spec., ¶ [0042]. “The textual features 244b can be encoded using a natural language encoding scheme 246b, which translates the textual values into vector representations. In some embodiments, for example, the textual features 244b may be encoded using a weighted n-gram encoding scheme 246b, which translates the textual values into weighted n-gram vectors, such as vectorized n-grams with term frequency-inverse document frequency (TF-IDF) weighting (e.g., n-gram TF-IDF encoding).” Spec., ¶ [0064]. Applicant’s Specification further explains that “[t]he encoded features 246a-c are then provided as input to the trained case prediction [machine learning] model 230.” Spec., ¶ [0065]. Thus, textual features (text) are extracted from customer support case records; the textual features (text) is encoded in one of the particular ways mention supra, which translates the textual values into [numerical] vector representations, for example, for input to the trained case prediction [machine learning] model 230. A person of ordinary skill in the data science arts would understand textual features to be merely text, which also comports with its use in Applicant’s Specification. MPEP § 2111.01(IV). This makes sense since you cannot use words as an input to a ML model—you need to transform (encode) those words into number representations. That’s what “NLP”, “weighted n-gram encoding scheme 246b” and TF-IDF do—convert text to numerical values.
As explained, in part, in the Non-Final Office Action, Chatterley explains in at least Fig 1E, extracting textual features and assigning them numerical values. Chatterley, ¶ [0027]. See also, Chatterley, Abstract (“A device receives a corpus of text documents, and utilizes feature extraction on a text document, of the corpus of text documents, to generate features from the text document, where the features include binary features, numeric features”). 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because the following reference characters have both been used to designate the same part:
Customer (102, 202). See Figs. 1 & 3.
AI-assisted agents (104, 204). See Figs. 1 & 3.
CRM Platform (112, 210). See Figs. 1 & 2.
Model Training Engine (116, 220). See Figs. 1 & 2.
Trained Case Prediction Model (117, 230). See Figs. 1, 2, & 3.
Case Prediction Engine (118, 240). See Figs. 1 & 3.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Claim Interpretation
storage circuitry: memory 608. Spec., ¶ 0111]; Fig. 6.
processing circuitry: processor 602 and programmed instructions 670 “to perform various functions, such as the procedures, methods, functions, etc. of the various embodiments discussed herein.” Spec, ¶ ¶ [0107], [0111], [0115]; Fig. 6.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1–24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more. 

Analysis
 	Step 1: Claims 1–24 are directed to a statutory category. Claims 1–8 recite “a computing device” and are therefore, directed to the statutory category of “a machine.” Claims 9–16 recite “a non-transitory machine readable storage medium” and are therefore, directed to the statutory category of “an article of manufacture.” Claims 17–24 recite “a method” and are therefore, directed to the statutory category of “a process.”
Representative Claim
 	Claim 1 is representative [“Rep. Claim 1”] and recites, in part, emphasis added by Examiner to identify limitations with normal font indicating the abstract idea exception, bold limitations indicating additional elements, and letters and underline for clarity in describing the limitations:
1. A computing device 

[A] for predicting outcomes of unresolved customer support cases, comprising:
 
[B] storage circuitry to store a trained case prediction model, 

	[B1] wherein the trained case prediction model is trained to predict outcomes of unresolved customer support cases based on case records for resolved customer support cases; and 

[C] processing circuitry to: 

	[D] receive a request to predict an outcome of an unresolved customer support case, 

		[D1] wherein the request comprises a case record corresponding to the unresolved customer support case; 

	[E] extract, from the case record, a set of features corresponding to the unresolved customer support case, 

		[E1] wherein the set of features comprises a set of categorical features and a set of textual features; 

	[F] encode the set of categorical features into a set of encoded categorical features based on an ordinal encoding scheme, 
		[F1] wherein the set of encoded categorical features is to be represented numerically; 

	[G] encode the set of textual features into a set of encoded textual features based on a natural language encoding scheme, 

		[G1] wherein the set of encoded textual features is to be represented numerically; 

	[H] predict the outcome of the unresolved customer support case using the trained case prediction model, 

		[H1] wherein the trained case prediction model is to generate a predicted outcome for the unresolved customer support case based on the set of encoded categorical features and the set of encoded textual features; and 

	[I] perform a corresponding customer support action based on the predicted outcome of the unresolved customer support case.

Claims are directed to an abstract idea exception.
 	Step 2A, Prong One: Rep. Claim 1 recites in the preamble “predicting outcomes of unresolved customer support cases” (Limitation A) and “perform a corresponding customer support action based on the predicted outcome of the unresolved customer support case” (Limitation I), which recites the abstract idea exception of commercial or legal interactions under organizing human activity exception. MPEP § 2106.04(a)(2)(II). Limitations B–H recite a series of data communication steps necessary to “perform a corresponding customer support action based on the predicted outcome of the unresolved customer support case” and thus, recite the same exception. Id.
Step 2A, Prong Two: The claims do not contain additional elements that integrate the abstract idea exception into a practical application because the additional elements are mere instructions to apply the abstract idea exception. MPEP § 2106.05(f). The additional elements are limited to those of the computer components and indicated in bold. The additional elements are: storage circuitry, processing circuitry, and a trained case prediction model.
Regarding the storage circuitry and processing circuitry, Applicant’s Specification does not otherwise describe them or describes them using exemplary language as part of a general purpose computer, so Examiner assumes Applicant merely intended generic computer components. E.g., Spec. ¶¶ [0104]–[0107] (describing multiple examples of generic off-the-shelf processing circuitry); ¶¶ [0108]–[0111] (describing multiple examples of generic off-the-shelf storage circuitry); see also Claim Interpretation supra. Limitation B describes the storage circuitry “storing a trained case prediction model,” which merely invokes computers or other machinery in its ordinary capacity to receive, store, or transmit data. MPEP § 2106.05(f)(2). Limitations C–I describe the storage circuitry and processing circuitry performing the steps of the claimed invention, which represents the abstract idea exception itself. Performing the steps of the abstract idea exception itself simply adds a general purpose computer after the fact to an abstract idea exception, MPEP § 2106.05(f)(2), or generically recites an effect of the judicial exception. MPEP § 2106.05(f)(3). Limitation B1 is not positively recited because the training occurs outside the scope of the claimed device. “A claim is only limited by positively recited elements.” MPEP § 2115.
Regarding the trained case prediction model, a PHOSITA would understand this claim term to be software. Applicant’s Specification describes both the software used and the development of the trained model in exemplary language such that it could encompasses just about anything, including mental processes. As claimed and under BRI, this amounts to “black box” for performing the claimed functions and encompasses mental processes as explained below.  
Applicant’s Specification describes the software model “may be written in any combination of one or more programming languages.” [“any programming language”]. Spec., ¶ [0115]. “[M]odel training” uses “machine learning techniques,” and historical “case training data 222.” [“any machine learning model and data”]. Spec., ¶¶ [0035], [0043]. “[T]he parameters used to train the machine learning (ML) model 230 may be manually determined by a data scientist or engineer (e.g., based on experimentation and analysis), such as which machine learning algorithms to use for training which fields from the customer case database to use as the training features, and so forth.” [“performed with the aid of a human”]. Spec., ¶ [0038]. “[N]umerous machine learning models are then trained using many different combinations of machine learning algorithms, data preprocessing steps, selected feature sets from the training data 222 (e.g., sets of "features" or fields from closed customer support cases in the case database), feature transformations, tuning parameters, and so forth.” [“use any machine learning by any means”]. Spec., ¶ [0040]. “[T]he resulting models are then ranked based on various performance metrics, such as speed, logarithmic loss, area under the receiver operating characteristic (ROC) curve (AUC), and so forth.” [“rank the output model by any metric”] Id. “[T]he top-performing model is then selected based on the ranking and is further optimized, which yields an optimally trained case prediction model 230 that can be used to predict the outcome of new or unresolved customer support cases.” [“model selected on ranking of unknown metric”]. Id. Examiner further notes that a PHOSITA would understand that there are no absolutes in which model performed the best based on a  single metric and “trade-offs” would be required. See NPL Metrics to Evaluate your Machine Learning Algorithm (2018) [“NPL Mishra”] (discussing tradeoffs between machine learning model metrics) (cited herein on PTO-892).
Thus, the “trained case prediction model” can be programmed by any software, be trained with any available training data, using any machine learning model, and be completely performed by a data scientist or engineer “based on experimentation”. The models are ranked based on any metric and the best model is selected without specifying any selection criteria or discussion of trade-offs. This level of claiming is akin to a “black box” that performs the prediction. It covers any solution to creating the trained case prediction model, with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result. § MPEP 2106.05(f)(1). 
The claims describe the trained case prediction model being stored (Limitation B), “trained” (Limitation B1), used to “predict the outcome of the unresolved customer support case” (Limitation H) “based on the set of encoded categorical features and the set of encoded textual features” (Limitation H1). This merely describes the functions of storing, transmitting, and receiving data, which merely invokes computers or other machinery in its ordinary capacity to receive, store, or transmit data. MPEP § 2106.05(f)(2). The set of encoded categorical features and the set of encoded textual features is similarly conventional because as it is not limited by any particular data structure, may be formatted in any computer readable format, and may comprise any information sufficient to identify the relevant information, such as descriptive text, proprietary codes, pointers. MPEP 2106.05(f).
Therefore, the additional elements are no more than mere instructions to apply the exception using generic computer components and not a practical application. MPEP § 2106.05(f). The additional elements do not integrate the abstract idea exception into a practical application because it does not impose any meaningful limits on the abstract idea exception. Accordingly, Rep. Claim 1 is directed to an abstract idea. Rep. Claim 1 is not substantially different than Independent Claims 9 and 17 and includes all the limitations of Rep. Claim 1. Therefore, Independent Claims 9 and 17 are also directed to the same abstract idea. 
Step 2B:  Rep. Claim 1 fails Step 2B because the additional elements are not integrated into a practical application. As discussed with respect to Step 2A, Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer/computer components. The same analysis applies here in Step 2B. Mere instructions to apply an exception using a generic computer/computer components cannot provide an inventive concept.
Claims do not apply the judicial exception in some other meaningful way; a practical application not found in ordered combination of elements.

The pending claims in their ordered combination of elements is not inventive. First, the claims are directed to an abstract idea. Second, each claim element represents a currently available generic computer technology, used in the way in which it is commonly used (individually generic). Last, Applicant’s Specification discloses that the ordered combination of elements is not inventive. Spec., ¶ [0170].
There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation of the abstract idea. Thus, the pending claims do not provide an inventive concept.
Rep. Claim 1 is not substantially different than Independent Claims 9 and 17 and includes all the limitations of Rep. Claim 1. Therefore, Independent Claims 9 and also do not recite an inventive concept.

Dependent Claims Not Significantly More
Dependent claims are dependent on Independent Claims and include all the limitations of the Independent Claims. Therefore, all dependent claims recite the same Abstract Idea. Dependent claims do not contain additional elements that integrate the abstract idea exception into a practical application or recite an inventive concept because the additional elements: (1) are mere instructions to apply the abstract idea exception; and/or (2) further limit the abstract idea exception.
Dependent Claims 2–8, 10–16, and 19–24 all recite “wherein” clauses that further limit the abstract idea of the Independent Claims and contain no additional limitations. The inventive concept cannot be furnished by an abstract idea exception. MPEP § 2106.05.
Dependent Claim 18 recites “training the case prediction model … using a machine learning algorithm based on a feature set [data] extracted from the case records for resolved customer support cases; and ground truth outcomes [data] of the resolved customer support cases.” A PHOSITA would understand this limitation as an optimization (iterative) process called supervised machine learning that uses input data pairs, the input data pairs being: (1) “a feature set [data] extracted from the case records for resolved customer support cases and (2) ground truth outcomes [data] of the resolved customer support cases” to optimize an output that minimizes a bad (incorrect) outcome from the known outcome of the input data set. See NPL Leskovec, Jure, Anand Rajaraman, and Jeffrey David Ullman. "Mining of Massive Datasets." (2014) 1 at p. 457–502 (attached hereto on PTO-892) [“NPL Leskovec”]. “Training the case prediction model using supervised machine learning based on two input data sets” recites the abstract idea exception of mental processes under BRI but for the recitation of the generic computer components claim language. MPEP § 2106.04(a)(2)(III). For example, but for the generic computer components claim language of Rep. Claim 1, the claim encompasses a person looking loan data, performing calculations, and repeating the process iteratively to minimize the error rate as explained by NPL Leskovec and Applicant’s Specification. See, e.g., NPL Leskovec at p. 460 (Example 12.2), 463 (minimize error rate), Spec., ¶ [0038] (“a data scientist may determine that a model trained using a particular type of machine learning and a particular combination of features from past customer support cases … yields highly accurate predictions. This manual approach to determining the optimal training parameters, however, can often be tedious and time consuming.”). Performing the steps of the abstract idea exception itself simply adds a general purpose computer after the fact to an abstract idea exception, MPEP 2106.05(f)(2), or generically recites an effect of the judicial exception. MPEP 2106.05(f)(3). The computer is used as a tool. MPEP § 2106.05(f). Thus, the inventive concept cannot be furnished by an abstract idea exception. MPEP § 2106.05. “[R]elying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible.”  MPEP § 2106.05(f)(2). "Similarly, claiming the improved speed or efficiency inherent with applying the abstract idea on a computer does not integrate a judicial exception into a practical application or provide an inventive concept." Id. Therefore, the additional elements are no more than mere instructions to apply the exception using generic computer components and not a practical application. MPEP 2106.05(f).
Conclusion
Claims 1–24 are therefore drawn to ineligible subject matter as they are directed to an abstract idea without significantly more. The analysis above applies to all statutory categories of invention. As such, the presentment of Rep. Claim 1 otherwise styled as another statutory category is subject to the same analysis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1–3, 6, 8–11, 14, 16–19, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee et al. (U.S. Pat. Pub. No. 2020/0097545) [“Chatterjee”] in view of Bodda et al. (U.S. Pat. Pub. No. 2015/0347906) [“Bodda”] and further in view of teaching reference NPL: Leskovec, Jure, Anand Rajaraman, and Jeffrey David Ullman. "Mining of Massive Datasets." (2014) [“NPL Leskovec”]
Regarding Claim 1, Chatterjee discloses
A computing device 
(See at least ¶ [0002], “a device”).

for predicting outcomes for unresolved [ ] cases [unpredicted (unclassified) documents], comprising: 
(See at ¶ [0003], “utilize the trained machine learning model to predict results”. ¶ [0035] (“the feature encoding platform may process additional text documents, with the trained machine learning model, in order to predict domain types ( e.g., a political domain, a sports domain, an insurance domain, a legal domain, etc.) associated with the additional text documents.”), Fig. 5, step 560.)

storage circuitry to store a trained case prediction model, 
(See at least ¶ [0056], “Storage component 340 stores information and/or software related to the operation and use of device 300.” “[T]he feature encoding platform may train the machine learning model using a supervised training procedure.” ¶ [0033]. The prediction model is characterized as a “case” because case is construed broadly to mean any discrete amount of work.)

wherein the trained case prediction model is trained to predict outcomes of unresolved [ ] cases based on case records [documents] for resolved [ ] cases; and
(See at ¶ [0003], “utilize the trained machine learning model to predict results”. ¶ [0035], Fig. 5, step 560. “[T]he feature encoding platform may train the machine learning model using a supervised training procedure.” ¶¶ [0033], [0001], [0010]. A supervised machine learning procedure requires data about the correct way to classify the data. NPL Leskovec2, at p. 457.)

processing circuitry to: 
(See at least Fig 3, “processor 320”)

receive a request to predict an outcome of an unresolved [ ] case, wherein the request comprises a case record [additional text document] corresponding to the unresolved [ ] case;
(See at least ¶ [0035], the feature encoding platform may process additional text documents, with the trained machine learning model, in order to predict domain types (e.g., a political domain, a sports domain, an insurance domain, a legal domain, etc.) associated with the additional text documents.” “[T]he feature encoding platform may re-perform the feature extraction, the feature engineering, and the feature encoding on the text corpus or on a new text corpus.” ¶ [0036].)

extract, from the case record, a set of features corresponding to the unresolved [ ] case, wherein the set of features comprises a set of categorical features and a set of textual [word] features;
(See at least Fig 4 and associated text ¶ [0064], As further shown in FIG. 4, process 400 may include utilizing feature extraction on a text document, of the corpus of text documents, to generate features from the text document, wherein the features include binary features, numeric features, and categorical features (block 420).” “Feature encoding includes transformation of textual features (e.g., in structured data) into corresponding binary representations.” ¶ [0001]; ¶ [0022] (“headword features”); ¶ [0070] (“word features”). Fig. 1E.)

encode the set of categorical features into a set of encoded categorical features based on an ordinal encoding scheme, wherein the set of encoded categorical features is to be represented numerically [similarity score];
(Examiner interprets “ordinal encoding schemes” in view of Applicant’s Specification as mapping categorical features into corresponding numerical values. Spec., ¶ [0064]. See at least Fig 4 and associated text ¶ [0066], “As further shown in FIG. 4, process 400 may include performing feature encoding on the text document, based on the converted features to represent the text document as a vector with a similarity score for a domain.” Converted features are generated when “feature engineering” is performed on the categorical features. ¶ [0065]; Fig. 1D (“perform feature engineering on categorical features” to produce “converted features”); ¶ [0026] (“feature engineering component may perform a conversion of the categorical features to generate converted features.”). Fig. 1E and associated text ¶¶ [0027], [0028] disclose an ordinal encoding scheme. Converted categorical features are mapped into numerical values. ¶ [0010] (input and output variable to/from a machine learning algorithm are numeric).)
encode the set of textual features into a set of encoded textual features based on a natural language encoding scheme [semantic similarity representation], wherein the set of encoded textual features is to be represented numerically [similarity score];
(See at least Fig. 1E and associated text ¶ [0027], “[F]eature encoding component may utilize a semantic similarity representation to perform the feature encoding on the text document. In such implementations, the feature encoding component may utilize a domain ontology to extract domain words associated with domains (e.g., an insurance domain and a sports domain). The feature encoding component may determine a similarity between the words in the text document and word in the domain ontology, and may present a score for each word with a similarity score (e.g., between zero and one).” ¶ [0010] (input and output variable to/from a machine learning algorithm are numeric).)

predict the outcome of the unresolved [ ] case using the trained case prediction model, 
(See at least Fig 5, step 560, “Utilize the trained machine learning model to predict results”)

wherein the trained case prediction model is to generate a predicted outcome for the unresolved [ ] case based on the set of encoded categorical features and the set of encoded textual features;
(See at least Fig. 5, step 540, “Perform feature encoding on the text documents, based on the converted features, to represent the text documents as vectors with similarity scores for a domain.”)
perform a corresponding [ ] action based on the predicted outcome of the unresolved [ ] case.
(See at least Fig. 1G, “Perform an action based on the results of the feature encoding”)

	Chatterjee does not disclose the characterization of the case as a “customer support” case but Bodda discloses:
predicting outcomes of unresolved customer support cases,
(See at least ¶ [0005], “The method then applies a predictive algorithm to the active support ticket to generate a severity index score configured to measure the likelihood that the outcome of interest will result during the lifecycle of the active support ticket, wherein the predictive algorithm is con figured using the plurality of correlation factors.” Fig. 10; ¶ [0044] (“the likelihood that active support tickets will be solved”).)

wherein the trained case prediction model is trained to predict outcomes of unresolved customer support cases based on case records for resolved customer support cases; and
(See at least ¶ [0030], predictive analysis engine 240 can identify correlation factors which are used to configure a predictive algorithm stored in business rules 270. Business rules 270 can store a variety of predictive algorithms that can be executed by system 200 to generate severity index scores.” ¶ [0026]. The prediction model is trained because the prediction model learns from historical customer support tickets through correlation factors. See, e.g. Fig. 5 and associated text ¶ [0044] (“Predictive analysis engine 240 can identify the correlation factors by analyzing completed support tickets 530.”).
perform a corresponding customer support action based on the predicted outcome of the unresolved customer support case.
(See at least Fig. 10, step 1060, and associated text ¶ [0061], “If the severity index score is above a predefined threshold, process 1000 can optionally output a warning for the active support ticket at 1060.”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention, to have combined “customer support” characterization of the case as explained in Bodda, to the known invention of Chatterjee, with the motivation to “identif[y] an outcome of interest related to support tickets created to report issues with a product or service” and “minimize[e] the fines or liability that is inherent when resolving support tickets.” Bodda, ¶¶ [0004], [0005].

Regarding Claim 2, Chatterjee, Bodda, and NPL Leskovec disclose
The computing device of Claim 1, processing circuitry, and train the case prediction model to predict the outcomes of unresolved customer support cases as explained above.
Bodda discloses
wherein the processing circuitry is further to: train the case prediction model to predict the outcomes of unresolved customer support cases, wherein the case prediction model is to be trained […] based on: a feature set extracted from the case records for resolved customer support cases; and ground truth outcomes of the resolved customer support cases. 
(See at least ¶ 0044], “Predictive analysis engine 240 can be configured to identify correlation factors. Correlation factors are attributes of the support ticket that are most highly correlated to the outcome of interest. Predictive analysis engine 240 can identify the correlation factors by analyzing completed support tickets 530.” Besides attributes 310, support ticket 300 further includes outcomes 360. … Outcomes 360 can describe the outcomes that resulted from processing support ticket 300.” Fig. 3 and associated text ¶ [0039]. The prediction model is trained because the prediction model learns from historical customer support tickets through correlation factors. See, e.g. Fig. 5 and associated text ¶ [0044] (“Predictive analysis engine 240 can identify the correlation factors by analyzing completed support tickets 530.”)

Chatterjee discloses
train the case prediction model to predict the outcomes of unresolved [ ] cases, wherein the case prediction model is to be trained using a machine learning algorithm … .
(A PHOSITA would understand this limitation to recite supervised machine learning. NPL Leskovec at p. 457. With supervised machine learning, training data includes extracted features and the ground truth (actual) outcomes.). Id. See at least ¶ [0003], “utilize the trained machine learning model to predict results”. ¶ [0035], Fig. 5, step 560. “[T]he feature encoding platform may train the machine learning model using a supervised training procedure.” ¶ [0033].)
The resolution of the remaining Graham factual inquiries to support a conclusion of obviousness that a particular known technique was recognized as part of the ordinary skill in the pertinent art is substantively the same as that presented in Claim 1 supra, and is incorporated in its entirety herein, mutatis mutandis, to support the rejection of Claim 2.

Regarding Claim 3, Chatterjee, Bodda, and NPL Leskovec disclose
The computing device of Claim 2 and the feature set extracted from the case records for resolved customer support cases as explained above.
Bodda further discloses
wherein the feature set extracted from the case records for resolved customer support cases comprises: a product name [Fig. 3, element 320]; a product category [Fig. 3, element 310, identifier]; a problem description [Fig. 3, element 340]; and a product life cycle status [Fig. 3, element 330].  
(See at least Fig. 3 and associated text ¶¶ [0033]–[0035], [0037]–[0042]. “Product 320 can have an identifier for the sales item … (e.g., all dishwashers that are the same model have the same unique identifier.”) ¶ [0034].)
The resolution of the remaining Graham factual inquiries to support a conclusion of obviousness that a particular known technique was recognized as part of the ordinary skill in the pertinent art is substantively the same as that presented in Claim 1 supra, and is incorporated in its entirety herein, mutatis mutandis, to support the rejection of Claim 3.



Regarding Claim 6, Chatterjee, Bodda, and NPL Leskovec disclose
The computing device of Claim 1 and the predicted outcome of the unresolved customer support case as explained above.
Bodda further discloses
wherein the predicted outcome of the unresolved customer support case comprises: performing troubleshooting to resolve a problem with a product customer service call]; or replacing the product [recall].  
(Bodda discloses predicting an outcome of the unresolved support case by the Steps identified in Fig. 10. The first step is to identify an “outcome of interest,” such as “missed SLA, customer churn, filed lawsuit, escalation to a supervisor, and others.” Id. at step 1010; ¶ [0024]. Once the outcome of interest is identified, correlation factors from completed tickets are used to train the predictive algorithm to predict the “outcome of interest.” Id. at steps 1020 & 1030. Completed tickets have attributes 310 such as details on the problem or issue which the support ticket is attempting to address. For example, problem 340 can include one or more fields that store the type of problem (e.g., warranty issue, customer service call, repair, recall, etc.), a description of the problem, or solutions that have been attempted by the customer.” ¶ [0037]. While the “outcome of interest” of “troubleshooting” or “replacing a product” is not explicitly identified as a “predicted outcome,” Chatterjee reasonably suggests to a PHOSITA that the “outcome of interest” could be “troubleshooting” or “replacing a product” because those details are contained on support tickets and are possible correlation factors used to train the predictive model. ¶¶ [0030] (“Each support ticket can represent a problem with a sales item offered by the business entity.”); ¶ [0037] (problem 340 can include one or more fields that store the type of problem (e.g., warranty issue, customer service call, repair, recall, etc.), a description of the problem, or solutions that have been attempted by the customer”); and Fig. 9 and associated text ¶ [0058] (While FIGS. 7-9 are described as presenting a severity index score, it is understood that the same techniques can be applied to present other attributes of the active support tickets.).
The resolution of the remaining Graham factual inquiries to support a conclusion of obviousness that a particular known technique was recognized as part of the ordinary skill in the pertinent art is substantively the same as that presented in Claim 1 supra, and is incorporated in its entirety herein, mutatis mutandis, to support the rejection of Claim 6.

Regarding Claim 8, Chatterjee, Bodda, and NPL Leskovec disclose
The computing device of Claim 6 and the processing circuitry to perform the corresponding customer support action based on the predicted outcome of the unresolved customer support case as explained above.
Bodda further discloses
wherein the processing circuitry to perform the corresponding customer support action based on the predicted outcome of the unresolved customer support case is further to: notify a customer support agent of the predicted outcome of the unresolved customer support case; or transmit the predicted outcome of the unresolved customer support case to a customer relationship management (CRM) platform [storing severity index score in active support ticket]. 
(See at least Fig. 10, steps 1050 & 1060, and associated text ¶ [0061], “At 1050, process 1000 can optionally store the severity index score in the active support ticket. If the severity index score is above a predefined threshold, process 1000 can optionally output a warning for the active support ticket at 1060.”)
The resolution of the remaining Graham factual inquiries to support a conclusion of obviousness that a particular known technique was recognized as part of the ordinary skill in the pertinent art is substantively the same as that presented in Claim 1 supra, and is incorporated in its entirety herein, mutatis mutandis, to support the rejection of Claim 8.

	Regarding Claim 9, Chatterjee discloses
 At least one non-transitory machine-readable storage medium having instructions stored thereon, wherein the instructions, when executed on processing circuitry of a computing device, cause the processing circuitry to: 
(See at least ¶ [0003].)
The remaining limitations of Claim 9 are not substantively different than those presented in Claim 1 and are therefore, rejected, mutatis mutandis, based on Chatterjee, Bodda, and NPL Leskovec for the same rationale presented in Claim 1 supra.

Regarding Claim 10, Chatterjee, Bodda, and NPL Leskovec disclose
The storage medium of Claim 9 as explained above.
The remaining limitations of Claim 10 are not substantively different than those presented in Claim 2 and are therefore, rejected, mutatis mutandis, based on Chatterjee, Bodda, and NPL Leskovec for the same rationale presented in Claim 2 supra.

Regarding Claim 11, Chatterjee, Bodda, and NPL Leskovec disclose
The storage medium of Claim 10 as explained above.
The remaining limitations of Claim 11 are not substantively different than those presented in Claim 3 and are therefore, rejected, mutatis mutandis, based on Chatterjee, Bodda, and NPL Leskovec for the same rationale presented in Claim 3 supra.

Regarding Claim 14, Chatterjee, Bodda, and NPL Leskovec disclose
The storage medium of Claim 9 as explained above.
The remaining limitations of Claim 14 are not substantively different than those presented in Claim 6 and are therefore, rejected, mutatis mutandis, based on Chatterjee, Bodda, and NPL Leskovec for the same rationale presented in Claim 6 supra.

Regarding Claim 16, Chatterjee, Bodda, and NPL Leskovec disclose
The storage medium of Claim 14 as explained above.
The remaining limitations of Claim 16 are not substantively different than those presented in Claim 8 and are therefore, rejected, mutatis mutandis, based on Chatterjee, Bodda, and NPL Leskovec for the same rationale presented in Claim 8 supra.

	
	Regarding Claim 17, Chatterjee discloses
A method  
(See at least ¶ [0004])
The remaining limitations of Claim 17 are not substantively different than those presented in Claim 1 and are therefore, rejected, mutatis mutandis, based on Chatterjee, Bodda, and NPL Leskovec disclose for the same rationale presented in Claim 1 supra.

Regarding Claim 18, Chatterjee, Bodda, and NPL Leskovec disclose
The method of Claim 17 as explained above.
The remaining limitations of Claim 18 are not substantively different than those presented in Claim 2 and are therefore, rejected, mutatis mutandis, based on Chatterjee, Bodda, and NPL Leskovec for the same rationale presented in Claim 2 supra.

Regarding Claim 19, Chatterjee, Bodda, and NPL Leskovec disclose
The method of Claim 18 as explained above.
The remaining limitations of Claim 19 are not substantively different than those presented in Claim 3 and are therefore, rejected, mutatis mutandis, based on Chatterjee, Bodda, and NPL Leskovec for the same rationale presented in Claim 3 supra.

Regarding Claim 22, Chatterjee, Bodda, and NPL Leskovec disclose
The method of Claim 17 as explained above.
The remaining limitations of Claim 22 are not substantively different than those presented in Claim 6 and are therefore, rejected, mutatis mutandis, based on Chatterjee, Bodda, and NPL Leskovec for the same rationale presented in Claim 6 supra.

Regarding Claim 24, Chatterjee, Bodda, and NPL Leskovec disclose
The method of Claim 22 as explained above.
The remaining limitations of Claim 22 are not substantively different than those presented in Claim 8 and are therefore, rejected, mutatis mutandis, based on Chatterjee, Bodda, and NPL Leskovec for the same rationale presented in Claim 8 supra.

	Claims 4, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee, Bodda, and NPL Leskovec and further in view of Dwane et al. (U.S. Pat. Pub. No. 2019/0208056) [“Dwane”]

Regarding Claim 4, Chatterjee, Bodda, and NPL Leskovec disclose
The computing device of Claim 2 and the processing circuitry to train the case prediction model to predict the outcomes of unresolved customer support cases as explained above.
Bodda further discloses
wherein the processing circuitry to train the case prediction model to predict the outcomes of unresolved customer support cases is further to: identify a plurality of possible combinations of training parameters [correlation factors] for training the case prediction model to predict the outcomes of unresolved customer support cases; 
(See at least ¶ [0044], Predictive analysis engine 240 can be configured to identify correlation factors. Correlation factors are attributes of the support ticket that are most highly correlated to the outcome of interest. Predictive analysis engine 240 can identify the correlation factors by analyzing completed support tickets 530. For example, completed support tickets having the outcome of interest can be analyzed to identify patterns or similarities between them.”)

train a plurality of [ ] models based on the plurality of possible combinations of training parameters; 
(See at least ¶ [0030], “predictive analysis engine 240 can identify correlation factors which are used to configure a predictive algorithm stored in business rules 270. Business rules 270 can store a variety of predictive algorithms that can be executed by system 200 to generate severity index scores. Depending on the type of analysis to be performed, ticket severity predictor 255 can select a predictive algorithm from business rules 270.”

	Bodda does not disclose but Dwane discloses

train a plurality of machine learning models based on the plurality of possible combinations of training parameters; compute performance metrics for the plurality of machine learning models; and
(See at least Figs 11 & 12 and associated text ¶ [0054].)
select the [ ] prediction model from the plurality of machine learning models based on the performance metrics.
(See at least ¶ [0054], From the performance metrics and sample results it can be determined that the decision tree classifier performs best out of the three options in terms of overall accuracy based on blended accuracy and kappa scores.” “[T]he machine learning operation uses a predictive machine learning operation to enable predictive outputs. In certain embodiments, the predictive machine learning operation includes an optimized decision tree classifier with class penalization.” ¶ [0051].)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention, to have combined the machine learning training and selection features based on metrics as explained in Dwane, to the known invention of Chatterjee, with the motivation to select an optimized machine learning model that accounts for accuracy, precision, recall, imbalances of classes in the data. Dwane, ¶ [0051].

Regarding Claim 12, Chatterjee, Bodda, and NPL Leskovec disclose
The storage medium of Claim 10 as explained above.
The remaining limitations of Claim 12 are not substantively different than those presented in Claim 4 and are therefore, rejected, mutatis mutandis, based on Chatterjee, Bodda, NPL Leskovec and Dwane for the same rationale presented in Claim 4 supra.

Regarding Claim 20, Chatterjee, Bodda, and NPL Leskovec disclose
The method of Claim 18 as explained above.
The remaining limitations of Claim 20 are not substantively different than those presented in Claim 4 and are therefore, rejected, mutatis mutandis, based on Chatterjee, Bodda, NPL Leskovec and Dwane for the same rationale presented in Claim 4 supra.

Claims  5, 13, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee, Bodda, NPL Leskovec, Dwane, and further in view of NPL: Mishra, Aditya, “Metrics to Evaluate your Machine Learning Algorithm” (2018) [“NPL Mishra”]

Regarding Claim 5, Chatterjee, Bodda, NPL Leskovec and Dwane disclose
The computing device of Claim 4 and the performance metrics as explained above.
Dwane further discloses
wherein the performance metrics comprise: [ ] ; an area under a curve metric; and 
(See at least ¶ [0042], “receiver operating curve (RCO) curve evaluation metric”)

a speed metric. 
(See at least Figs. 11 & 13 first column of graphs, x-axis “Time”)  

Chatterjee does not disclose but NPL Mishra discloses

wherein the performance metrics comprise: a logarithmic loss metric; 
(see at least p. 002–3, “Logarithmic Loss”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention, to have combined the machine learning evaluation metrics of NPL Mishra, to the known invention of Chatterjee, with the motivation to select the best machine learning model. NPL Mishra, p. 001. “Evaluating your machine learning algorithm is an essential part of any project. Your model may give you satisfying results when evaluated using a metric say accuracy score but may give poor results when evaluated against other metrics such as logarithmic loss or any other such metric.” Id.

Regarding Claim 13, Chatterjee, Bodda, NPL Leskovec and Dwane disclose
The storage medium of Claim 12 as explained above.
The remaining limitations of Claim 13 are not substantively different than those presented in Claim 5 and are therefore, rejected, mutatis mutandis, based on Chatterjee, Bodda, NPL Leskovec, Dwane, and NPL Mishra for the same rationale presented in Claim 5 supra.

Regarding Claim 21, Chatterjee, Bodda, NPL Leskovec and Dwane disclose
The method of Claim 20 as explained above.
The remaining limitations of Claim 21 are not substantively different than those presented in Claim 5 and are therefore, rejected, mutatis mutandis, based on Chatterjee, Bodda, NPL Leskovec, Dwane, and NPL Mishra for the same rationale presented in Claim 5 supra.

Claims 7, 15, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee, Bodda, NPL Leskovec and further in view of Morris II et al. (U.S. Pat. Pub. No. 2016/0350671) [“Morris II”]

	Regarding Claim 7, Chatterjee, Bodda, and NPL Leskovec disclose
The computing device of Claim 6 and processing circuitry to perform the corresponding customer support action based on the predicted outcome of the unresolved customer support case as explained above.

Chatterjee does not disclose but Morris II discloses

wherein the processing circuitry to perform the corresponding customer support action based on the predicted outcome of the unresolved customer support case is further to: initiate a product replacement upon determining that the predicted outcome comprises replacing the product.
(See at least ¶ [0075], “[I]f the predicted output 196 indicates that an operational outcome of interest ( e.g., a failure of a component or piece of equipment 112 of the operating system 110 or other operational condition of interest) is likely to occur within an indicated period of time, then the user and/or operators may take action to avoid or modify the occurrence of the operational outcome of interest. The action may correct or modify a condition through, e.g., maintenance, repair or replacement of the component or equipment 112.”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention, to have combined initiating a product replacement upon determining that the predicted outcome comprises replacing the product as explained in Morris II, to the known invention of Chatterjee, with the motivation “to avoid the occurrence of an event.” Morris, II, ¶ [0006].

Regarding Claim 15, Chatterjee, Bodda, and NPL Leskovec disclose
The storage medium of Claim 14 as explained above. 
The remaining limitations of Claim 15 are not substantively different than those presented in Claim 7 and are therefore, rejected, mutatis mutandis, based on Chatterjee, Bodda, NPL Leskovec, and Morris II for the same rationale presented in Claim 7 supra.

Regarding Claim 23, Chatterjee, Bodda, NPL Leskovec disclose
The method of Claim 22 as explained above. 
The remaining limitations of Claim 23 are not substantively different than those presented in Claim 7 and are therefore, rejected, mutatis mutandis, based on Chatterjee, Bodda, NPL Leskovec, and Morris II for the same rationale presented in Claim 7 supra.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES H MILLER whose telephone number is (469)295-9082. The examiner can normally be reached M-F 9:30 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JHM/

/SCOTT C ANDERSON/           Primary Examiner, Art Unit 3694                                                                                                                                                                                             


    
        
            
        
            
        
            
    

    
        1 Examiner finds that teaching reference NPL Leskovec is additional evidence of the knowledge and skill of a PHOSITA, after considering the factors in MPEP § 2141.03.
        2 Examiner finds that teaching reference NPL Leskovec is additional evidence of the knowledge and skill of a PHOSITA, after considering the factors in MPEP § 2141.03.